Citation Nr: 1733162	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right shoulder disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



FINDING OF FACT

The record evidence shows that the Veteran's current disabilities of the right ankle and the right shoulder are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran had active service from July 1972 to July 1976 and from December 1977 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a right ankle disability and also denied a claim of service connection for a right shoulder disability.  The Veteran disagreed with this decision in March 2009.  A Statement of the Case (SOC) was issued in August 2009.  The Veteran perfected a timely appeal in August 2009.  

A videoconference Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A Supplemental SOC was issued in September 2014.

In June 2015, the Board reopened the previously-denied claim of service connection for a right ankle disability and denied the claim of service connection.  The Board also denied the claim of entitlement to service connection for a right shoulder disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.

The Board remanded the claims again in March 2017.  They have been returned to the Board for adjudication.  

Entitlement to service connection for a right shoulder and a right ankle disability. 

The Veteran contends that his current disabilities of the right ankle and right shoulder are related to active service.  He essentially contends that in-service right ankle and right shoulder injuries caused or contributed to his current right ankle and right shoulder disabilities.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With the exception of arthritis, neither a right ankle disability nor a right shoulder disability is recognized explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  Thus, the Board finds that Savage and the theory of continuity of symptomatology is applicable to this appeal only to the extent that it includes a claim of entitlement to service connection for right shoulder arthritis.

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran had a diagnosis of a chronic right ankle strain and arthritis of the right shoulder during the appeal period.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The question for the Board is whether the Veteran's current right ankle or right shoulder disability either began during active service, or is etiologically related to an in-service disease or injury.  

Turning to the evidence of record, the Veteran's service treatment records show that at his enlistment physical examination in June 1972, he denied all relevant pre-service medical history and clinical evaluation was normal.  On outpatient treatment in April 1975, the Veteran complained of a right ankle sprain after playing basketball.  Physical examination of the right ankle showed "great swelling" on the lateral side, a poor range of motion, and severe tenderness.  The impression was right ankle sprain.  In October 1975, the Veteran complained that he twisted his right ankle on some stairs.  Physical examination showed mild edema and point tenderness over the lateral ligaments.  At his separation physical examination in July 1976, there was no indication on clinical evaluation of the Veteran that he was experiencing any physical problems.

The post-service evidence shows that, on VA outpatient treatment in March 2011, the Veteran's complaints included chronic right shoulder pain.  He reported experiencing 3-4 weeks of pain radiating from the trapezius down the lateral aspect of the right arm in to the right hand.  Range of motion testing was normal.  The impressions included chronic right shoulder pain.

VA x-rays of the right shoulder taken in November 2011 showed no fracture or dislocation and mild hypertrophic degenerative changes involving the acromioclavicular joint.

On April 17, 2012, the Veteran complained of "more prominent" right shoulder joint pain and discomfort even after occupational therapy and a home exercise program.  The impressions included continued right shoulder pain (degenerative joint disease or questionable labrum).

On April 24, 2012, the Veteran's complaints were unchanged.  Physical examination showed he moved all extremities, an ability to raise both of his arms above his head, and slight right shoulder swelling.  The assessment included chronic right shoulder pain.  The Veteran was advised to continue taking his current pain medications. 

VA magnetic resonance imaging (MRI) scan of the right shoulder taken in August 2012 showed moderate to advanced degenerative changes of acromioclavicular joint, subscapularis tendinosis, and an abnormal linear high T2 signal within the anterior superior labrum "suggesting a tear at the labral base." 

The Veteran testified at his February 2013 Board hearing that he injured his right shoulder while playing football during service.  See Board hearing transcript dated February 1, 2013, at p. 3.  He also testified that he injured his right ankle while playing basketball during service.  Id., at p. 9.  He testified further that his right ankle was placed in a cast for several weeks following this injury.  Id.  He also testified further that he continued to twist his right ankle in recent years.  Id., at p. 10.  

On VA outpatient treatment in June 2013, the Veteran's complaints included chronic right shoulder pain.  The impressions included chronic right shoulder pain.

In September 2013, the Veteran reported some improvement with his right shoulder pain after undergoing occupational therapy in the previous year.  Objective examination showed grossly intact strength of the bilateral upper extremities, some tenderness to palpation in the right acromioclavicular joint, and right shoulder discomfort at the terminal end of range of motion testing.  The impressions included right shoulder pain (moderate-severe acromioclavicular degenerative joint disease, questionable labral tear, and rotator cuff tendinosis).

In November 2013, the Veteran's complaints included right shoulder pain.  Physical examination showed "not much" tenderness to palpation over the neck/trapezius region and no muscular spasm or trigger points.  The August 2012 MRI scan of the right shoulder was reviewed.  The impressions were unchanged.

On VA ankle conditions Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran's complaints included chronic sharp lateral right ankle pain, some instability, and locking up with flare-ups of pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported an in-service right ankle injury and a post-service on-the-job twisting injury to the right ankle.  He also reported losing 15 days of work in the previous 12 months due to his right ankle disability. There was no functional loss as a result of the claimed right ankle disability.  Physical examination of the right ankle showed tenderness to palpation in the soft tissue/joint, 5/5 muscle strength, and no joint laxity, ankylosis, or shin splints.  The Veteran used an elastic ankle brace for support 2-3 times a week.  X-rays of the right ankle showed a small dorsal calcaneal spur.  The VA examiner opined that it was less likely than not that the Veteran's right ankle disability was related to active service.  The rationale for this opinion was based on a review of the claims file and that the Veteran had a chronic sprain in 1975 which was treated with a cast and resulted in no sequelae.  The diagnosis was chronic right ankle sprain.

On VA shoulder and arm conditions DBQ in July 2014, the Veteran's complaints included increased right shoulder discomfort after driving a forklift at work and an inability to use his right shoulder due to right hand cramping.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  Physical examination of the right shoulder showed less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, tenderness to palpation, guarding, 3/5 muscle strength, no ankylosis, positive impingement test, positive empty can test, positive external rotation/infraspinatus strength test, and positive lift-off subscapularis test, a reported history of mechanical symptoms, no history of recurrent dislocation/subluxation, a positive crank apprehension and relocation test, tenderness to palpation of the acromioclavicular joint, and a negative cross-body adduction test.  X-rays of the right shoulder showed traumatic or degenerative arthritis.  An MRI of the right shoulder was reviewed and showed moderate to advanced degenerative changes of the acromioclavicular joint.  The Veteran reported that he "refrains from heavy lifting by getting help from other workers" when he had shoulder pain at work but he had not lost any work time in the previous 12 months due to his right shoulder.  The VA examiner stated that the Veteran lost approximately 10 degrees of abduction due to the DeLuca factors during flare-ups of right shoulder pain.  This examiner opined that it was less likely than not that the Veteran's right shoulder disability was related to active service.  The rationale for this opinion was based on a review of the claims file and that the Veteran had been working as a materials handler for 19 years.  The rationale also was that the first evidence of degenerative joint disease and a labral tear was in 2011, or 31 years following his in-service right shoulder injury.  The diagnosis was degenerative joint disease of the right shoulder/labral tear.

On VA outpatient treatment in August 2014, the Veteran complained of right shoulder pain, a history of intermittent motor weakness, and occasionally dropping objects.  Physical examination showed right shoulder pain. The assessment included right shoulder pain.

Another VA opinion was provided in March 2017.  The examiner opined that it is not at least as likely as not that the Veteran's right ankle disability is related to his time in active duty service.  The examiner noted that the Veteran's entrance examination in 1972 noted normal ankles.  The examiner also noted the right ankle sprain in April 1975 and in October 1975.  The examiner noted the reports of medical examination from 1976, October 1979, and 1980 that showed that there was no ankle abnormality.  The examiner noted that from the documented evidence the Veteran had an acute lateral ligament strain treated with casting in April 1975 and an acute strain six months later in October 1975, both of which resolved without residuals.  The examiner pointed out that there was no documented medical follow up for the right ankle until 2014, which was 30 years after discharge in 1984.  The examiner noted that medical follow ups in 2008, 2009, and 2011, and none of those included complaints of the right ankle.  The examiner noted that the Veteran was employed in outside jobs during the interim, including as a material handler for 19 years.  This, the examiner noted, included heavy physical labor, lifting and carrying, and prolonged walking and standing.  The examiner noted that there were no complaints of or follow up for ankle injuries or pain.  The examiner indicated that the 2014 x-ray findings showed small dorsal calcaneal spur with the 2015 x-rays of both ankles noting bilateral calcaneal enthesophytes.  The examiner further noted that the 2014 x-ray also noted an approximate centimeter subtle area of increased density in the distal fibula of questionable nature and significance, while the 2015 x-ray qualified the area as a 9 millimeter sclerotic lesion at the right fibular head that was stable and consistent with a small bone island.  The examiner explained that the evidence-based medicine, a bone island is also known as an enostosis located in the cancellous bone.  This is noted to be a benign entity that is usually found incidentally on imaging studies and it is not clarified as a disease process.  This evidence, the examiner noted, continues to support that the Veteran's acute injuries in service healed without sequelae.  Further support for this opinion was that there was no follow up required for almost 30 years.  The examiner indicated that the benign lesion to the right fibular head was not a disease process and did not constitute evidence of earlier trauma, which would be overruled anyway as definite trauma would have manifested prior to 30 years in physical findings.  

The examiner also provided an opinion regarding the Veteran's right shoulder disability in March 2017.  The examiner opined that it is not at least as likely as not that the right shoulder disability is related to his time in active duty service.  The examiner noted that the Veteran's 1972 report of medical examination without any abnormality in either shoulder.  The examiner noted that the Veteran tumbled on the right shoulder in August 1978,and there was no abnormality to either shoulder at that time.  The examiner further noted that here were no abnormalities noted 14 months later in a report of medical history in October 1979.  The shoulders were normal again in January 1980.  The examiner pointed out that the first noted complaint of right shoulder symptoms was in 2011, 31 years after his military discharge and 33 years after the acute injury noted during his military time.  The examiner noted that the 2011 MRI noted degenerative joint disease in the right shoulder and a possible labral tear.  During the 31 years after his military service, the examiner noted that the Veteran held a job for 19 years as a material handler indicating a daily use of the shoulders during this time without complaints until 2011.  Th examiner noted that if a chronic injury had been present from the Veteran's acute injury during his service time it rationally would have manifested within a few years post discharge, at least requiring some type of follow up or complaints.  The examiner noted that superior labral tear, per evidence based medicine review, is observed with athletes and overhead throwing and with repetitive overhead lifting and/or activities.  The examiner noted that it is less commonly seen with a history of trauma directly preceding clinical onset of symptoms.  The examiner noted that older individuals were noted to usually present with gradual onset of shoulder pain and ultimately, after radiological testing/shown to have partial or full labral/cuff tears without a clear history of predisposing trauma.  The examiner noted that 31 years is too distant a time to connect an acute injury related to his military time.  He noted that the repetitive heavy lifting and carrying during his 20 years as a material handler are much more likely to have begun the noted MRI injuries with constant repetition during these working years contributing to the eventual diagnosis in 2011/2012.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right ankle disability and a right shoulder disability.  The Veteran contends that his current right ankle disability (diagnosed as chronic right ankle sprain) and right shoulder arthritis is related to active service.  The record evidence does not support his assertions regarding an etiological link between either his current right ankle disability or his right shoulder disability and active service.  It shows instead that, although the Veteran currently experiences disability due to chronic right ankle sprain and a right shoulder disability, neither of these disabilities is related to active service or any incident of service.

In this regard, the Board finds the VA examinations and opinions to be highly persuasive to the issue at hand.  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (internal quotation marks omitted)).  Here, the July 2014 and March 2017 VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; physical examination; and acknowledgement of the Veteran's lay contentions.  Moreover, the VA opinions are accompanied by sufficient explanations and reference to pertinent evidence of record.  The examiners noted the Veteran's history and opined that the current disability is unrelated to the Veteran's period of service, to include the injuries he sustained therein.  By way of explanation, the examiner specifically noted the length of time that passed without complaint after the injuries in service.  The examiner also specifically indicated that the Veteran had worked in a job that required manual labor during the period after service before seeking treatment for the presently-diagnosed disabilities.  Regarding the Veteran's right ankle, the examiner indicated that the benign lesion to the right fibular head was not a disease process and did not constitute evidence of earlier trauma, which would be overruled anyway as definite trauma would have manifested prior to 30 years in physical findings.  
With regard to the Veteran's right shoulder, if a chronic injury had been present from the Veteran's acute injury during his service time it rationally would have manifested within a few years post discharge, at least requiring some type of follow up or complaints.  Thus, the conclusions are consistent with the evidence of record, including service and VA treatment records, which show no complaints or treatment for arthritis or residuals during service, at separation, or for over three decades after service.  The examiner demonstrated a detailed understanding of the record, including the lay testimony, but ultimately concluded that the Veteran's right ankle disability and right shoulder disability is not related to his period of service.  

The Board acknowledges the Veteran's assertions throughout his appeal that his right ankle and right shoulder disabilities are related to his military service, to include as due to the injuries he sustained during his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis or chronic musculoskeletal disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently-diagnosed right ankle disability or right shoulder disability is related to his military service requires medical expertise that the Veteran has not demonstrated because such disabilities can have many causes and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his right ankle disability or right shoulder disability is related to his period of service.

Finally, though degenerative joint disease, or arthritis of the right shoulder, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, the Veteran has not reported continuity of symptomatology.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right ankle disability or right shoulder disability is a result of service.  The Board has considered the Veteran's assertion that his disabilities are related to service, to include the injuries he sustained during active duty.  However, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's right ankle disability and right shoulder disability are not a result of his service, to include the injuries he sustained therein.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's right ankle disability or right shoulder disability is related to his military service.  Accordingly, service connection is not warranted for these disabilities on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Georgia Department of Veterans Services


Department of Veterans Affairs


